               Case 7:21-cv-00790 Document 1 Filed 01/28/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------x
JOSEPH DIFRANCO,

                               Plaintiff,                                Civil Action No.:

        -against-
                                                                         NOTICE OF REMOVAL
JPMORGAN CHASE BANK, N.A., and URSTADT
BIDDLE PROPERTIES, INC.,

                                Defendant-Petitioner.
---------------------------------------------------------------------x
         TO: THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

        Defendants-Petitioners, JPMORGAN CHASE BANK, N.A., and URSTADT BIDDLE

PROPERTIES, INC., files this notice to remove the foregoing case to the United States District

Court for the Southern District of New York and respectfully shows this Court:

        1.       A civil action was originally commenced in the Supreme Court of the State of New

York, County of Westchester on or about July 24, 2020, in which the above-named individual,

Joseph DiFranco, is the plaintiff and the petitioners, JPMorgan Chase Bank, N.A. and Urstadt

Biddle Properties, Inc. are the defendants. Annexed hereto as Exhibit “A” is a copy of the

Summons and Complaint. The action is entitled Joseph DiFranco v. JP Morgan Chase Bank, N.A.

and Urstadt Biddle Properties, Inc., and was assigned state court Index Number 57662/2020. See

Exhibit A.

        2.       In said action, plaintiff claims that on December 3, 2019, he was caused to trip and

fall at a Chase Bank located at 262 Saw Mill River Road in Yonkers, New York due to the

purported negligence of the defendants. Id. Plaintiff’s Complaint did not include the amount of

damages sought. Id.



                                                         1

11478427v.1
              Case 7:21-cv-00790 Document 1 Filed 01/28/21 Page 2 of 5




        3.     On August 17, 2020, defendant JPMorgan Chase Bank, N.A. served an Answer, a

copy of which is annexed as Exhibit “B.” With its answer, a demand for a verified bill of

particulars, combined demands, and a demand for ad damnum were served, copies of which are

collectively annexed as Exhibit “C.” By right, our office served an Amended Answer on

September 4, 2020 on behalf of both defendants - JPMorgan Chase Bank, N.A. and Urstadt Biddle

Properties, Inc. A copy of the Amended Answer is also included in Exhibit “B”.

        4.     Plaintiff served a Verified Bill of Particulars and a response to combined discovery

demands, on October 28, 2020. Copies of plaintiff’s redacted Verified Bill of Particulars, and

response to combined discovery demands are collectively annexed hereto as Exhibit “D”. Neither

document contained the total amount of damages sought. See Exhibit D.

        5.     A response to defendants’ demand for ad damnum remained outstanding until

January 8, 2021, when plaintiff’s counsel advised that the demand is $2,500,000.00. Annexed as

Exhibit “E” is plaintiff’s response to defendant’s demand for ad damnum. As plaintiff’s response

to the demand for ad damnum was provided on January 8, 2021, and qualifies as an “other paper”

from which it may be first ascertained that the case has become removable, this motion is timely

made pursuant to 28 U.S.C. § 1446(b)(1).

        6.     This action is one of which the District Courts of the United States have original

jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is diversity of citizenship

between the plaintiff and the defendants.

        7.     Pursuant to plaintiff’s Complaint, at the time of the commencement of the action,

plaintiff, Joseph DiFranco, resided at 6 Lockwood Avenue, #1 W, Yonkers, New York 10701. See

Exhibit A, ¶1; See Exhibit D, ¶1. He is, and was at the time of the commencement of the action,

a citizen and resident of Westchester County, New York. See Spanos v. Skouras Theatres Corp.,


                                                2

11478427v.1
                Case 7:21-cv-00790 Document 1 Filed 01/28/21 Page 3 of 5




364 F.2d 161, 163 (2d Cir. 1966), cert. denied, 385 U.S. 987 (1966) (for purposes of diversity

jurisdiction, an individual is a citizen of the state in which she is domiciled when the complaint is

filed).

          8.     Defendant, JPMORGAN CHASE BANK, N.A., is now and was at the time said

action was commenced, a national bank and citizen of the State of Ohio, County of Delaware, by

virtue of having designated Columbus, Ohio as its main office in its Articles of Association. See,

OneWest Bank, N.A. v. Melina, 827 F.3d 214, 219 (2d Cir. 2016) (a national bank is a citizen only

of the state listed in its articles of association as its main office). A copy of JPMorgan Chase Bank,

N.A.’s Articles of Association is annexed hereto as Exhibit “F”.

          9.     Defendant, URSTADT BIDDLE PROPERTIES, INC., is now and was at the time

said action was commenced, a real estate investment trust incorporated in Maryland, as indicated

in its Certificate of Good Standing from the State of Maryland, with its principal place of business

in Greenwich, Connecticut, by virtue of having designated its main office in Greenwich,

Connecticut. See 28 U.S.C. § 1332(c)(1) (“A corporation shall be deemed to be a citizen of any

State by which it has been incorporated and of the State where it has its principal place of

business”). A copy of Urstadt Biddle Properties, Inc.’s Certificate of Good Standing is annexed

hereto as Exhibit “G”.

          10.    As plaintiff seeks damages for personal injuries in excess of $75,000 in damages,

and complete diversity exists, removal is proper. See Kings Choice Neckwear, Inc. v DHL Airways,

Inc., 2003 US Dist LEXIS 17507 [SDNY Oct. 1, 2003](An action based on state law is removable

to federal court when the district court would have original diversity jurisdiction because the

amount in controversy exceeds $ 75,000 and, inter alia, there is complete diversity of citizenship

between plaintiffs and defendants, 28 U.S.C. § 1332, provided that none of the parties properly


                                                  3

11478427v.1
              Case 7:21-cv-00790 Document 1 Filed 01/28/21 Page 4 of 5




joined and served at the time of removal are residents of the forum state, 28 U.S.C. § 1441(b); see

also Wagner v Express Scripts, Inc., 2004 US Dist LEXIS 8180 [SDNY May 11, 2004].

        11.    In Wagner v Express Scripts, Inc., the court found that diversity jurisdiction over

the action existed where the plaintiffs, residents of New York, sued the defendants, a Delaware

corporation with its principal place of business in Missouri, and the amount in controversy

exceeded $75,000.00. Wagner v Express Scripts, Inc., 2004 US Dist LEXIS 8180, at *8 [SDNY

May 11, 2004].

        12.    And, as the action is venued in Westchester County Supreme Court, removal to the

United States District Court for the Southern District of New York is proper.

        13.    Written filing of this motion will be given to the plaintiff promptly after the filing

of this motion, as is required by law.

        14.    A true and correct copy of this motion will be filed with the Clerk of the Supreme

Court of the State of New York, Westchester County promptly after the filing of this motion, as is

required by law.

        15.    A Preliminary Conference was held on December 3, 2020. A copy of the

Preliminary Conference Order is attached as Exhibit “H.” The parties have been actively engaging

in exchange of written discovery in compliance with said Order.

        16.    By filing this Notice of Removal, defendants-petitioners does not waive any

defense which may be available to them.

        WHEREFORE, petitioners pray that this action proceed in this Court as an action properly

removed thereto.

Dated: New York, New York
       January 28, 2021



                                                 4

11478427v.1
              Case 7:21-cv-00790 Document 1 Filed 01/28/21 Page 5 of 5




                                             Yours etc.,

                           WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP

                                       By:   Stuart R. Simon______________________
                                             Stuart R. Simon, Esq.
                                             Attorneys for Defendants
                                             JPMORGAN CHASE BANK, N.A., and
                                             URSTADT BIDDLE PROPERTIES, INC.
                                             150 E 42nd Street, 23rd Floor
                                             New York, NY 10017
                                             212-915-5584
                                             File No. 19881.00181
                                             Stuart.Simon@wilsonelser.com

TO:     Levi Lipton, Esq.
        RUTBERG BRESLOW PERSONAL INJURY LAW
        Attorneys for Plaintiff
        3344 Route 9 North
        Poughkeepsie, NY 12601
        (845) 486-0300




                                         5

11478427v.1
